DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 10/01/21. 
	Based on applicant’s request, ODP rejection has been held in abeyance.
	Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.
	Regarding claims 1, applicant argues as below:
“The combination of Park and Kim does not disclose or suggest all of the limitations of claim 1. For example, the combination does not disclose or suggest “wherein a number of the OFDM symbols in a last subframe for the downlink transmission on the cell for the unlicensed band is defined based on a downlink pilot time slot (DwPTS) duration of a special subframe used by a communication system using a time division duplexing (TDD)” as recited in claim 1 and similarly recited in
claims 7, 14, and 15.
Examiner respectfully disagrees because Park discloses wherein a number of the OFDM symbols in a last subframe for the downlink transmission (para 0103; 0167; 0168; A base station may be able to transmit e-PDCCH by setting an end symbol (or a last symbol) of e-PDCCH transmission per special subframe configuration of TDD system to an end symbol (or a last symbol) of DwPTs in accordance with each special subframe configuration.  In particular, in case of a special subframe configuration 1 or a special subframe configuration 6, an end symbol of e-PDCCH may be set to an OFDM symbol index 8 (i.e., 9.sup.th symbol).  In case of a special subframe configuration 2 or a special subframe configuration 7, an end symbol of e-PDCCH may be set to an OFDM symbol index 9 (i.e., 10.sup.th symbol).  In case of a special subframe configuration 3 or a special subframe configuration 8, an end symbol of e-PDCCH may be set to an OFDM symbol index 10 (i.e., 11.sup.th symbol).  And, in case of a special subframe configuration 4, an end symbol of e-PDCCH may be set to an OFDM symbol index 11 (i.e., 12.sup.th symbol) is defined based on a downlink pilot time slot (DwPTS) duration of a special subframe (para 0158; DL symbols, of which number is smaller than that of symbols in a normal DL subframe, are transmitted in DwPTS of a TDD special subframe.  And, the number of the DL symbols transmitted in DwPTS varies in accordance with a special subframe configuration.  Thus, in case of the special subframe of TDD, unlike the normal DL subframe, the number of DL symbols transmittable in DwPTS is variable in accordance with a configuration of the special subframe) used by a communication system using a time division duplexing (TDD)) (para 0161 and 0167; TDD system).  
The reasoning stated above also applies to other pending claims.


Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S patent # 10,477,541 (hereinafter ‘541).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
	Regarding claims 1 and 14, ‘541 discloses: a method for communication by user equipment (UE) in a communication system using a cell associated with unlicensed band (Col. 56; claim 1; 14-16), the method comprising:
transmitting/receiving information on orthogonal frequency division multiplexing (OFDM) symbols in a subframe for downlink transmission, through a physical downlink control channel (PDCCH) on a cell for an unlicensed band (Col. 56; claim 1; 17-23); and transmitting/receiving a signal on at least portion of the OFDM symbols in the subframe for the downlink transmission, on the cell for the unlicensed band (Col. 56; claim 1; lines 17-18), wherein a number of the OFDM symbols in a last subframe for transmission is one of a plurality of numbers of OFDM symbols (Col. 56; claim 2; lines 36-37), each of the plurality of numbers of OFDM symbols is defined based on a downlink pilot time slot (DwPTS) duration of a special subframe (claim 1; lines 30-35).
Regarding claim 7, ‘541 discoses a user equipment (UE) in a communication system, the UE comprising: a transceiver; and a processor configured to control the transceiver to perform the method steps of claim 1 (Col. 56; claim 5; lines 45-50).
Regarding claim 15, ‘541 discoses a base station (BS) in a communication system, the BS comprising: a transceiver; and a processor configured to control the transceiver to perform the method steps of claim 14 (Col. 56; claim 5; lines 45-50).

Claims 2-6, 8-13, and 16- 20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S patent # 10,477,541. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.         Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0133371) in view of Kim et al. (US 2014/0112289, hereinafter Kim).
	Regarding claims, 1 and 14 Park discloses:
transmitting/receiving information on orthogonal frequency division multiplexing (OFDM) symbols in a subframe for downlink transmission (para 0069; downlink transmission), through a physical downlink control channel (PDCCH) on a cell (para 0078 and 0079; the PCFICH is transmitted in a first OFDM symbol of a subframe and carries information on the number of OFDM symbols used for a transmission of a control channel within the subframe.  The PHICH is a response channel in response to UL and carries ACK/NACK (acknowledgement/non-acknowledgement) signal for HARQ (hybrid automatic repeat request).  Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI); and transmitting/receiving a signal on at least portion of the OFDM symbols in the subframe for the downlink transmission on the cell (para 0065; and 0146; uplink/downlink signal transmitted in the subframe), wherein a number of the OFDM symbols in a last subframe for the downlink transmission (para 0103; 0167; 0168; A base station may be able to transmit e-PDCCH by setting an end symbol (or a last symbol) of e-PDCCH transmission per special subframe configuration of TDD system to an end symbol (or a last symbol) of DwPTs in accordance with each special subframe configuration.  In particular, in case of a special subframe configuration 1 or a special subframe configuration 6, an end symbol of e-PDCCH may be set to an OFDM symbol index 8 (i.e., 9.sup.th symbol).  In case of a special subframe configuration 2 or a special subframe configuration 7, an end symbol of e-PDCCH may be set to an OFDM symbol index 9 (i.e., 10.sup.th symbol).  In case of a special subframe configuration 3 or a special subframe configuration 8, an end symbol of e-PDCCH may be set to an OFDM symbol index 10 (i.e., 11.sup.th symbol).  And, in case of a special subframe configuration 4, an end symbol of e-PDCCH may be set to an OFDM symbol index 11 (i.e., 12.sup.th symbol) is defined based on a downlink pilot time slot (DwPTS) duration of a special subframe (para 0158; DL symbols, of which number is smaller than that of symbols in a normal DL subframe, are transmitted in DwPTS of a TDD special subframe.  And, the number of the DL symbols transmitted in DwPTS varies in accordance with a special subframe configuration.  Thus, in case of the special subframe of TDD, unlike the normal DL subframe, the number of DL symbols transmittable in DwPTS is variable in accordance with a configuration of the special subframe) used by a communication system using a time division duplexing (TDD)) (para 0161 and 0167; TDD system).  
	Park does not explicitly disclose that the cell is associated with an unlicensed band.
	In an analogous art, Kim discloses that the cell is associated with an unlicensed band (para 0180; cell corresponds to an unlicensed band). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Park’s method by adding Kim’s disclosure order to provide more economical communication services.
	Regarding claim 7, Park discloses a user equipment (UE) in a communication system, the UE (para 0192; UE) comprising a transceiver (FR unit 273); and a processor (processor 271) configured to control the transceiver to perform the method steps of claim 1 (para 0192).
Regarding claim 15, Park discloses a user equipment (UE) in a communication system, the BS (para 0191; base station 260) comprising a transceiver (FR unit 263); and a processor (processor 261) configured to control the transceiver to perform the method steps of claim 14 (para 0191).
Regarding claims 2, 8 and 16, Park discloses wherein the subframe for the downlink transmission is a last subframe occupied for transmission ((para 0103; 0167; 0168; A base station may be able to transmit e-PDCCH by setting an end symbol (or a last symbol) of e-PDCCH transmission per special subframe configuration of TDD system to an end symbol (or a last symbol) of DwPTs in accordance with each special subframe configuration.  In particular, in case of a special subframe configuration 1 or a special subframe configuration 6, an end symbol of e-PDCCH may be set to an OFDM symbol index 8 (i.e., 9.sup.th symbol).  In case of a special subframe configuration 2 or a special subframe configuration 7, an end symbol of e-PDCCH may be set to an OFDM symbol index 9 (i.e., 10.sup.th symbol).  In case of a special subframe configuration 3 or a special subframe configuration 8, an end symbol of e-PDCCH may be set to an OFDM symbol index 10 (i.e., 11.sup.th symbol).  And, in case of a special subframe configuration 4, an end symbol of e-PDCCH may be set to an OFDM symbol index 11 (i.e., 12.sup.th symbol) is defined based on a downlink pilot time slot (DwPTS) duration of a special subframe (para 0158; DL symbols, of which number is smaller than that of symbols in a normal DL subframe, are transmitted in DwPTS of a TDD special subframe.  And, the number of the DL symbols transmitted in DwPTS varies in accordance with a special subframe configuration.  Thus, in case of the special subframe of TDD, unlike the normal DL subframe, the number of DL symbols transmittable in DwPTS is variable in accordance with a configuration of the special subframe).
Regarding claims 3, 9 and 17, Park discloses wherein the number of the OFDM symbols in the last subframe for the downlink transmission is first n OFDM symbols in the last subframe occupied for the downlink transmission (para 0167).
Regarding claims 4, 11 and 18, Park discloses wherein information on start position in a subframe for the downlink transmission is acquired by the UE (para 0186; a UE can be informed about information on start of the subframe).
Regarding claims 5, 12 and 19, Park discloses wherein the subframe for the downlink transmission is a first subframe occupied for the downlink transmission (para 0072 and 0078).
	Regarding claims 6, 13, and 20, Park further discloses wherein the subframe for the downlink transmission is only associated with a normal cyclic prefix (para 0034; normal cyclic prefix).

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim in view of Seo et al. (US 2014/0050206, hereinafter Seo).
	Regarding claim 10, Park/Kim does not explicitly disclose wherein the PDCCH is received as common control.
	In an analogous art, Seo discloses wherein the PDCCH is received as common control (para 0059; the PDCCH carries common control information). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Park/Kim’s method by adding Seo’s disclosure order to transmit control information to multiple UEs.


Conclusion                                        
 6.         Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462